DETAILED ACTION
The present application is a 371 national stage entry of PCT/US2019/026172.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been entered.
 
Response to Amendment
Applicant’s amendments, filed November 5, 2021, have been fully considered.
The objection to Claim 1 regarding improper punctuation, mailed October 22, 2021, is overcome by Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for “estimating a consistency of the slurry based on a size of a vortex at a surface of a mixture in a blender” (See Applicant’s Specification, filed 01/23/2020: [0021]), does not reasonably provide enablement for “estimating a consistency of the slurry based on a size of a vortex at a surface of a blender” as instantly claimed.  The claims do not specify the location of the vortex and thus applies to any and all surfaces on and/or within the blender.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the "dissolved and undissolved particulate materials" in lines 2-3.  It is unclear whether these are included within the "one or more particulate materials" as introduced in Claim 1 or if they are independent and distinct particulate materials. 
Claim 3 recites the "dissolved and undissolved particulate materials" in line 4-5.  It is unclear whether these are included within the "one or more particulate materials" as introduced in Claim 1 or if they are independent and distinct particulate materials. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al. (WO 2018/156115 A1).
Claim 1. Lewis discloses optimizing mechanical properties of a cement slurry, such as slurry mixability, rheology, and viscosity, based on physiochemical properties of dry blended cementitious materials (Abstract; [0009]; [0010]; [0031]), wherein measurements including water requirement and the size of the vortex at the surface of the mixture in the blender may be used to estimate the specified consistency of the cement slurry ([0036]), wherein the requirements may include a linear or nonlinear summation relationship ([0053] – [0055]).
Claim 8. Lewis discloses optimizing mechanical properties of a cement slurry, such as slurry mixability, rheology, and viscosity, based on physiochemical properties of dry blended cementitious materials (Abstract; [0009]; [0010]; [0031]), wherein measurements including water requirement and the size of the vortex at the surface of the mixture in the blender may be used to estimate the specified consistency of the cement slurry ([0036]), wherein the requirements may include a linear or nonlinear summation relationship ([0053] – [0055]).
Claim 15.  Lewis discloses optimizing mechanical properties of a cement slurry, such as slurry mixability, rheology, and viscosity, based on physiochemical properties of dry blended cementitious materials (Abstract; [0009]; [0010]; [0031]), wherein measurements including water requirement and the size of the vortex at the surface of the mixture in the blender may be used to estimate the specified consistency of the cement slurry ([0036]), wherein the requirements may include a linear or nonlinear summation relationship ([0053] – [0055]).  Lewis further discloses executing the method steps via computer system ([0085]; [0086]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (WO 2018/156123 A1) in view of Powers et al. (US 4,370,166), further in view of Goel et al. (US 2017/0198547).
Claim 1. A method of determining slurry mixability comprising: providing a dry blend comprising one or more particulate materials; calculating a minimum water requirement of the dry blend by a linear combination of water requirements of the one or more particulate materials or a non-linear combination of water requirements of the one or more particulate materials; calculating a water requirement of a slurry having a target slurry density and comprising the dry blend; determining if the slurry is mixable based on the water requirement of the slurry and the minimum water requirement; and preparing the slurry if the slurry is mixable…
Morgan discloses a method of generating a wellbore treatment fluid, such as a cement composition, comprising: classifying a plurality of solid particulates using correlations; calculating a reactive index and/or a water requirement for at least one of the solid particulates; adjusting 
Morgan does not explicitly recite the limitation: calculating a minimum water requirement of the dry blend by a linear combination of water requirements of the one or more particulate materials or a non-linear combination of water requirements of the one or more particulate materials.  However, Morgan does disclose calculating the water requirement, mass fraction, and elastic constant of each solid particulate ([0039]; [0056] – [0059]; Claim 1).  Morgan further discloses linear summation techniques as well as non-linear summation techniques to predict relationships of the various combinations of cementitious materials for specified slurry densities, temperatures, pressures, and curing age ([0055] – [0058]).  Therefore, based on the disclosure in Morgan, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to optimize the water requirement calculations in Morgan based on a linear or non-linear combination mathematical relationship.
Morgan does not explicitly disclose determining slurry mixability based on calculating a minimum water requirement of the dry blend and calculating a water requirement of a slurry having a target slurry density and comprising the dry blend.  However, Morgan does disclose determining whether the slurry is mixable based on the water requirement of the slurry in addition to the water requirement and the mass fraction of each solid particulate ([0009] – [0012]; [0039]; [0051] – [0059]).  Morgan further discloses that the cement composition should have a density suitable for the particular application ([0011]; [0033]; [0052]) and utilizing linear summation techniques as well as non-linear summation techniques to predict relationships of the various combinations of cementitious materials for specified slurry densities, temperatures, pressures, and curing age ([0055] – [0058]).  Moreover, 
Morgan does not explicitly disclose estimating a consistency of the slurry based on a size of a vortex at a surface of a blender.  However, Morgan does disclose forming a slurry of specified consistency based on the water requirement, wherein the water requirement is determined by a process that includes blending cement with water in a blender ([0039]).  Moreover, Goel teaches analyzing mixability of well cement slurries (Abstract; [0011]; [0028]), wherein the components of the cement slurry are mixed within a mixing vessel or other stirring system ([0014] – [0016]) and optimized based on equations and calculations based, in part, on the vortex formation in the stirred systems ([0020] – [0027]).  Therefore, it would have been an obvious to one of ordinary skill in the art, before the effective filing date, to estimate the consistency of the slurry in Morgan based on vortex formation in the stirred system, as taught by Goel, to estimate the power consumption in the mixer in order to predict and optimize cement slurry mixability ([0019]).
Claim 2. Morgan in view of Powers, further in view of Goel teach The method of claim 1.  Morgan does not explicitly recite the limitation: further comprising measuring a water requirement for dissolved and undissolved particulate materials (See rejection under 35 U.S.C. § 112(b).  However, Morgan does disclose calculating the water requirement, mass fraction, and elastic constant of each solid particulate ([0039]; [0056] – [0059]; Claim 1), which renders obvious the claim limitation.  
Claim 3. Morgan in view of Powers, further in view of Goel teach The method of claim 1.  Morgan does not explicitly recite the limitation: further comprising providing a water requirement for dissolved and undissolved particulate materials (See rejection under 35 U.S.C. § 112(b)).  However, 
Claim 4. Morgan in view of Powers, further in view of Goel teach The method of claim 1.  Morgan does not explicitly recite the limitation: wherein the step of calculating the minimum water requirement of the composition comprises calculating a linear combination with the following formula: 
    PNG
    media_image1.png
    29
    143
    media_image1.png
    Greyscale
 where WRblend is the minimum water requirement, Mi is the mass fraction or mass of particulate material i of the composition, and WRi is the water requirement of particulate material i of the composition.  However, Morgan does disclose calculating the water requirement, mass fraction, and elastic constant of each solid particulate ([0039]; [0056] – [0059]; Claim 1).  Morgan further discloses linear summation techniques as well as non-linear summation techniques to predict relationships of the various combinations of cementitious materials for specified slurry densities, temperatures, pressures, and curing age ([0055] – [0058]).  Moreover, Powers teaches producing a cement slurry having a specified density based on a minimum water content and a normal water content (Fig. 4; Col. 6, line 35 – Col. 8, line 32).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to optimize the water requirement calculations in Morgan as modified by Powers based on a linear or non-linear combination mathematical relationship.
Claim 5. Morgan in view of Powers, further in view of Goel teach The method of claim 1.  Morgan does not explicitly recite the limitation wherein the step of calculating the minimum water requirement of the composition comprises calculating a non-linear combination with the following formula: 
    PNG
    media_image2.png
    29
    165
    media_image2.png
    Greyscale
 where WRblend is the minimum water requirement, Mi is the mass fraction or mass of particulate material i of the composition, and WR is the water requirement of particulate material i of the composition, and Bi is a material constant for particulate material i of the composition.  However, Morgan does disclose calculating the water requirement, mass fraction, and 
Claim 6. Morgan in view of Powers, further in view of Goel teach The method of claim 1.  Morgan does not explicitly recite the limitation: wherein the step of calculating the water requirement of the slurry is performed with the following formula: 
    PNG
    media_image3.png
    36
    216
    media_image3.png
    Greyscale
 where ρslurry is the target slurry density, Mi is the mass fraction of particulate material i in the composition, vi is a specific volume of particulate material i in the composition, and WRslurry is the water requirement of the cement slurry.  However, Morgan does disclose determining whether the slurry is mixable based on the water requirement of the slurry in addition to the water requirement and the mass fraction of each solid particulate ([0009] – [0012]; [0039]; [0051] – [0059]).  Morgan further discloses that the cement composition should have a density suitable for the particular application ([0011]; [0033]; [0052]) and utilizing linear summation techniques as well as non-linear summation techniques to predict relationships of the various combinations of cementitious materials for specified slurry densities, temperatures, pressures, and curing age ([0055] – [0058]).  Moreover, Powers teaches producing a cement slurry having a specified density based on a minimum water content and a normal water content (Fig. 4; Col. 6, line 35 – Col. 8, line 32).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to produce the slurry in Morgan based on a specified 
Claim 7. Morgan in view of Powers, further in view of Goel teach The method of claim 1.  Morgan further discloses further comprising: performing at least one of adjusting a mass fraction of at least one the particulate materials of the composition, adding one or more additional particulate materials to the composition, adding a dispersant to the composition, adding a suspension additive to the composition, or adding a free water additive to the composition ([0056] – [0059]; [0093]).  
Regarding Claims 8-14:  These claims are patentably indistinct from the substantive subject matter of Claims 1-7.  The difference being that Claims 8-14 include an additional limitation of pumping the slurry into a well bore.  The Examiner applies the rejection(s) and rationale(s) of Claims 1-7 to Claims 8-14.  Regarding the additional limitation: Morgan discloses a method of generating a wellbore treatment fluid, such as a cement composition, comprising: classifying a plurality of solid particulates using correlations; calculating a reactive index and/or a water requirement for at least one of the solid particulates; and selecting two or more solid particulates from the plurality of solid particulates to create a wellbore treatment fluid ([0009] – [0012]; [0037] – [0039]; [0051] – [0059]; Claims 1, 5), wherein the cement composition may be pumped downhole (Fig. 5; [0094] – [0096]).
Regarding Claims 15-20:  These claims are patentably indistinct from the substantive subject matter of Claims 1-14.  The difference being that Claims 15-20 are directed to a non-transitory computer readable medium having data stored therein representing software executable by a computer.  The Examiner applies the rejection(s) and rationale(s) of Claims 1-14 to Claims 15-20.  Regarding the additional limitation: Morgan discloses using analytical instruments and a computer system to design and generate well treatment compositions based on a target property (Figs. 4-5; [0063]; [0090] – [0091]).


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Santra et al. (US 2010/0212892) in view of Powers et al. (US 4,370,166), further in view of Goel et al. (US 2017/0198547).
Claim 1. A method of determining slurry mixability comprising: providing a dry blend comprising one or more particulate materials; calculating a minimum water requirement of the dry blend by a linear combination of water requirements of the one or more particulate materials or a non-linear combination of water requirements of the one or more particulate materials; calculating a water requirement of a slurry having a target slurry density and comprising the dry blend; determining if the slurry is mixable based on the water requirement of the slurry and the minimum water requirement; and preparing the slurry if the slurry is mixable.
Santra discloses a method of cementing a wellbore in a subterranean formation comprising formulating a cement composition, preparing the cement composition, adjusting the density as needed within an optimized density range to form an optimized cement composition, determining the percentage of tensile strength relative to compressive strength of the cement composition, and placing the optimized cement composition in the well bore (Abstract; Fig. 1; [0033] – [0049]; [0073]).  Santra further discloses that the cement comprises particulate materials ([0029] – [0030]; [0034]) and that the cement composition may include sufficient amount of water to form a pumpable slurry ([0032]; [0073]) which displays a desirable thickening time that allows the composition to remain pumpable without gelling downhole prematurely ([0079]).
Santra does not disclose calculating a minimum water requirement of the dry blend and calculating a water requirement of a slurry having a target slurry density and comprising the dry blend by a linear combination of water requirements of the one or more particulate materials or a non-linear combination of water requirements of the one or more particulate materials.  However, Powers teaches producing a cement slurry having a specified density based on a minimum water content and a 
Santra does not explicitly disclose estimating a consistency of the slurry based on a size of a vortex at a surface of a blender.  However, Goel teaches analyzing mixability of well cement slurries (Abstract; [0011]; [0028]), wherein the components of the cement slurry are mixed within a mixing vessel or other stirring system ([0014] – [0016]) and optimized based on equations and calculations based, in part, on the vortex formation in the stirred systems ([0020] – [0027]) as well as densities when mixing dry cement with water ([0016]; [0021] – [0022]; [0039]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to estimate the consistency of the slurry in Santra based on vortex formation in the stirred system, as taught by Goel, to estimate the power consumption in the mixer in order to predict and optimize cement slurry mixability ([0019]).
Claim 2. Santra in view of Powers, further in view of Goel teach The method of claim 1.  Santra further discloses further comprising measuring a water requirement for dissolved and undissolved particulate materials (See rejection under 35 U.S.C. § 112(b); [0029]; [0031]; [0032]; [0073]; [0102]).  
Claim 3. Santra in view of Powers, further in view of Goel teach The method of claim 1.  Santra further discloses further comprising providing a water requirement for dissolved and undissolved particulate materials (See rejection under 35 U.S.C. § 112(b); [0029]; [0031]; [0032]; [0073]; [0102]). 
The method of claim 1.  Santra does not disclose wherein the step of calculating the minimum water requirement of the composition comprises calculating a linear combination with the following formula: 
    PNG
    media_image1.png
    29
    143
    media_image1.png
    Greyscale
 where WRblend is the minimum water requirement, Mi is the mass fraction or mass of particulate material i of the composition, and WRi is the water requirement of particulate material i of the composition.  However, Santra does disclose adjusting cement properties, such as mechanical properties of a cement composition ([0021]), and optimizing the water concentration, density, and weight of the cement slurry composition ([0032] – [0034]).  Santra further discloses varying the ratios of particulates ([0028] – [0030]) and adjusting the density by any suitable means, such as incorporating weighting agents, in order to achieve an optimal cement slurry ([0034]).  Moreover, Powers teaches producing a cement slurry having a specified density based on a minimum water content and a normal water content (Fig. 4; Col. 6, line 35 – Col. 8, line 32).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to optimize the water requirement calculations in Santra as modified by Powers based on a linear or non-linear combination relationship as it only involves routine skill in the art to apply a mathematical relationship / correlation to previously disclosed variables / parameters.
Claim 5. Santra in view of Powers, further in view of Goel teach The method of claim 1.  Santra does not disclose wherein the step of calculating the minimum water requirement of the composition comprises calculating a non-linear combination with the following formula: 
    PNG
    media_image2.png
    29
    165
    media_image2.png
    Greyscale
 where WRblend is the minimum water requirement, Mi is the mass fraction or mass of particulate material i of the composition, and WR is the water requirement of particulate material i of the composition, and Bi is a material constant for particulate material i of the composition.  However, Santra does disclose adjusting cement properties, such as mechanical properties of a cement composition ([0021]), and optimizing the water concentration, density, and weight of the 
Claim 6. Santra in view of Powers, further in view of Goel teach The method of claim 1.  Santra does not disclose wherein the step of calculating the water requirement of the slurry is performed with the following formula: 
    PNG
    media_image3.png
    36
    216
    media_image3.png
    Greyscale
 where ρslurry is the target slurry density, Mi is the mass fraction of particulate material i in the composition, vi is a specific volume of particulate material i in the composition, and WRslurry is the water requirement of the cement slurry.  However, Santra does disclose adjusting cement properties, such as mechanical properties of a cement composition ([0021]), and optimizing the water concentration, density, and weight of the cement slurry composition ([0032] – [0034]).  Santra further discloses varying the ratios of particulates ([0028] – [0030]) and adjusting the density by any suitable means, such as incorporating weighting agents, in order to achieve an optimal cement slurry ([0034]).  Moreover, Powers teaches producing a cement slurry having a specified density based on a minimum water content and a normal water content (Fig. 4; Col. 6, line 35 – Col. 8, line 32).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to optimize the water requirement calculations in Santra as modified by Powers based on a linear or non-linear combination relationship as it only involves routine skill in the art to apply a mathematical relationship / correlation to previously disclosed variables / parameters.
The method of claim 1.  Santra further discloses further comprising: performing at least one of adjusting a mass fraction of at least one the particulate materials of the composition, adding one or more additional particulate materials to the composition, adding a dispersant to the composition, adding a suspension additive to the composition, or adding a free water additive to the composition ([0028] – [0030]; [0034]).  
Regarding Claims 8-14:  These claims are patentably indistinct from the substantive subject matter of Claims 1-7.  The difference being that Claims 8-14 include an additional limitation of pumping the slurry into a well bore.  The Examiner applies the rejection(s) and rationale(s) of Claims 1-7 to Claims 8-14.  Regarding the additional limitation: Santra discloses forming an optimized cement slurry composition and placing the optimized cement slurry composition in the wellbore (Fig. 1 (195); [0010]).
Regarding Claims 15-20:  These claims are patentably indistinct from the substantive subject matter of Claims 1-14.  The difference being that Claims 15-20 are directed to a non-transitory computer readable medium having data stored therein representing software executable by a computer.  The Examiner applies the rejection(s) and rationale(s) of Claims 1-14 to Claims 15-20.  Regarding the additional limitation: Santra discloses that the method of cementing may be carried out manually or automated in whole or in part, wherein the calculations and determination of the mechanical properties of the cement compositions may be carried out using software and/or equipment designed to evaluate and adjust the described parameters, and further wherein any or all of the determining, evaluating, and adjusting steps may be automated and/or computer controlled ([0075]; [0089]).

Response to Arguments
Applicant’s arguments, filed September 14, 2021, have been fully considered but the arguments are not persuasive based on the new rejection(s) and rationale(s) in the Office action, above, as well as the response to arguments, below.  
The Examiner respectfully disagrees with Applicant’s arguments regarding Goel.  Goel teaches analyzing mixability of well cement slurries (Abstract; [0011]; [0028]), wherein the components of the cement slurry are mixed within a mixing vessel or other stirring system ([0014] – [0016]) and optimized based on equations and calculations based, in part, on the vortex formation in the stirred systems ([0020] – [0027]).  The power consumption taught by Goel determines slurry mixability, and the Examiner maintains that slurry mixability and slurry consistency are substantially similar or at the least directly correlated.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Moreover, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674